Citation Nr: 1734969	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to accrued benefits.

2. Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant her children


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955 and from February 1960 to February 1977.  He passed away in February 2009.  The appellant is his surviving spouse.

These matters injury are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant and her children testified at an April 2017 Board hearing held at the RO.  At the hearing, the record was held open for 90 days to allow the appellant to submit additional evidence.  Since then the Board has received several statements, a medical opinion, and studies regarding the connection between posttraumatic stress disorder (PTSD) and traumatic brain injury (TBI) and Alzheimer's.  Waiver of RO consideration of the additional evidence is presumed given the date of the appellant's substantive appeal.  See 38 U.S.C.A. § 7105(e).

Upon review of the record, it appears that the appellant is 75 years old or older.  Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  The appellant was notified of this by the Board in an August 2017 letter.



FINDINGS OF FACT

1. The Veteran died in February 2009, and the appellant filed a claim for accrued benefits in September 2011, more than one year after the Veteran's death.

2. The Veteran's Alzheimer's dementia, which is noted as a significant condition contributing to death, is related to service.


CONCLUSIONS OF LAW

1. A timely claim for VA accrued benefits was not received.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).

2. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Accrued Benefits

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

An application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).  Notably, a substitution request for a pending claim must also be filed within one year to be eligible.  See 38 C.F.R. § 3.1010(b).

Entitlement to accrued benefits must be denied.  In this case, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), in September 2011, more than one year after the Veteran's February 2009 death.   38 C.F.R. § 3.1000(c).

Service Connection for Cause of Death

The Veteran was not service connected for any disabilities at the time of his death.  Rather, the appellant now seeks to establish that at least one condition that caused the Veteran's death was related to service.

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be entitled to disability and indemnity compensation (DIC) benefits for the cause of death.  38 C.F.R. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312.  When a Veteran has not been service connected for any disability, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007) (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death").

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially or materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

As listed on his death certificate, the primary causes of the Veteran's death were respiratory failure and multifactorial encephalopathy.  Other significant causes of death are listed as Alzheimer's dementia, ischemic cerebrovascular disease, and small bowel obstruction.  Surgeries near the time of death are listed as lysis of abdominal adhesions and decompressive enteropathy in January 2009.

Added to the record since the April 2017 Board hearing is a May 2017 medical opinion from the Veteran's treating physician.  The physician noted a review of the medical record and stated that the Veteran's Alzheimer's Dementia was caused by PTSD and events experienced during service.  The Board finds this opinion convincing, if not thoroughly reasoned, in light of the testimony of the Veteran's family that the Veteran would get up at 3:00 in the morning to do formations in the house, crawl through the house at night, and hallucinate about having Army "buddies" with whom he would sometimes speak all night.  The Board also notes one of appellant's children stated that the Veteran suffered a TBI when a truck in which he was a passenger blew up and that the Veteran would yell out in his sleep and have bad nightmares about the incident; that the Veteran did not want to be in crowded places; and that the Veteran had difficulty obtaining a job after service.  Even from a lay perspective, it seems that military service affected the Veteran's mental state in his final years.  Notably, there is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Therefore, on the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's Alzheimer's dementia was related to service.  Accordingly, service connection for the Veteran's cause of death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)






ORDER

Because the appellant did not submit a timely claim for VA accrued benefits, accrued benefits are denied.

Service connection for the cause of the Veteran's death is granted.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


